REASONS FOR ALLOWANCE



1.	Claims 1-4, 6-8, 11-15 and 21-26 allowed.



2.	The following is an examiner’s statement of reasons for allowance:

With respect to claim 1, Choi, Jeong and the other cited references no longer teach of the claimed invention as a whole.

Please note significant elements, such as:

“wherein the at least one function module includes at least one first sensor connection line is disposed in the signal line area and connecting two adjacent first touch sensors disposed at both sides of the function module, at least one second sensor connection line is disposed in the signal line area and connecting two adjacent second touch sensors disposed at both sides of the at least one function module; and an insulating layer disposed under the first sensor connection line and the second sensor connection line, wherein one of the first sensor connection line and the second sensor connection line is disposed under the insulating layer where the first sensor connection line and the second sensor connection line cross each other”

To clarify, while the cited references may teach of a function module (camera, sensor, etc) embedded within a touch display, the above level of claim detail, noting the first and second 

Prior art, taken alone or in combination, do not teach of the claim limitations, not to this level of detail.

Conclusions
3.	Any comments considered necessary by applicant must be submitted no later the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621